UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

Eric E. Miller, )
)
plaintiff ) case 1~16-¢\/-01373
v § Ass_igned T0 : Unassigned
' ) Asslgr_i. _Date : 6/29/2016

washingr@n, D.c.’s, catholic chariti@s, ) Des°"pt'°"i P'° 39 Ge“~ C""' (F'D@CK)
)
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis Pursuant to 28 U.S.C. § 1915(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.
28 U.S.C. § 1915(e)(2)(B)(i).

Plaintiff is a resident of Catlett, Virginia. He purports to bring a "Third Party Action
Complaints [sic]" against Catholic Charities in the District of Columbia "for co-operating,
conducting and participating with Dream interrogation Program that specifically are [sic]
designed to discriminate and harass me!" Compl. at 1. Plaintiff then proceeds in eighteen pages
to "explain how this was done," id., but his allegations are simply incoherent.

The complaint implicates the United Staties in "Dream Scenarios" that allegedly violate
federal discrimination laws. Compl. at 1. Such accusations warrant dismissal under § 1915
(e)(Z) as frivolous. Neitzke v. Willz`ams, 490 U.S. 319, 325 (1989); see Best v. Kelly, 39 F.3d 328,
330-31 (D.C. Cir. 1994) (a court may dismiss claims that are "essentially flctitious"-- for
example, where they suggest "bizarre conspiracy theories . . . [or] fantastic govemment

manipulations of their will or mind") (citations and intemal quotation marks omitted); Crisafi v.

Holland, 655 F.Zd 1305, 1307-08 (D.C. Cir. 1981) ("A court may dismiss as frivolous
complaints . . . postulating events and circumstances of a wholly fanciful kind."). Furthermore,
the complaint is patently insubstantial, and "[a] district court lacks subject matter jurisdiction
[over a] complaint [that] ‘is patently insubstantial, presenting no federal question suitable for
decision."’ Cala’well v. Kagan, 777 F. Supp. 2d 177, 178 (D.D.C. 2011) (quoting Tooley v.
Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009)). Hence, this case will be dismissed with

prejudice. A separate Order accompanies this Memorandum Opinion.

    

United States Distr` t Judge
Date: Junez ,2016